                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                  Plaintiff,                              8:18CR102

     vs.
                                                           ORDER
JONATHAN VALENTINE,

                  Defendant.


     IT IS ORDERED:

     1.    On or before August 16, 2019, the Defendant may submit a Reply to the

           Government’s Response to Defendant’s Motion Filed Under 28 U.S.C. §

           2255, and any additional evidence he may have in support of Grounds

           Two and Four of his Motion;

     2.    Defendant’s “Motion to Request the Courts to get Original Recording,”

           ECF No. 52, is denied as moot due to the government’s evidentiary

           submissions, ECF No. 55; and

     3.    The Clerk will mail a copy of this Order to Defendant at the Defendant’s

           last known address.

     Dated this 23rd day of July 2019.


                                           BY THE COURT:

                                           s/Laurie Smith Camp
                                           Senior United States District Judge
